DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (U.S. 2020/0267580) and further in view of O Neil (U.S. 2020/0389500).
1. 	As per claims 1,9,15 Gray disclosed a computer-implemented method for use in simulating an optical communication system comprising: receiving an example network configuration record representing a configuration of a network of the optical communication system “The node type is identified from a plurality of node types for a telecommunications build based on the impact of the customer events for the node type” (Paragraph. 0071); receiving an example network operation record representing a behavior of the network; generating a network operation model using a machine learning component based on the example network configuration record as an example input and the example network operation record as an example output (Paragraph. 0005) [ A set of customer events is generated for a node type of the communications node using a simulator. The set of customer events is generated by simulating the customer set over time through a discrete event simulation. An impact of the customer events is modeled for the node type of the communications node. The node type is identified from a plurality of node types for a telecommunications build based on the impact of the customer events for the node type]. In one implementation, the intelligence platform 200 may be trained through machine learning to automatically identify aerial feed structures and distinguish [The customer events indicate how the customer population for the communications node changes over time. The modeler generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node, add additional nodes, and in some events remove a node thereby altering the overall network configuration] (Paragraph. 0027).Examiner interpreted the input “the network operation record” as Performance analytics and the output is same as performance analytics.

 However Gray did not disclose in detail receiving a system-test network configuration record; and generating a system-test network operation record based on the system-test network configuration record using the network operation model.  

In the same field of endeavor O Neil disclosed, “In yet another embodiment of the present invention, and as illustrated by the system 700 of FIG. 7, the network communication model generator 120 generates the rules 502 using the greedy algorithm approach described above (FIG. 8, operation 802). In the system 700 of FIG. 7, however, the rules 502 are not treated as the final set of rules, but instead are treated as an intermediate set of rules. A simulated annealing engine 702 within the system 700 replaces rules within the intermediate rules 502 (FIG. 8, operation 804), thereby producing a final set of rules 704 within the network communication model 104 (FIG. 8, operation 806). The final rules 704 reduce redundancy without reducing accuracy, relative to the intermediate set of rules 502 (Paragraph. 0091).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated In yet another embodiment of the present invention, and as illustrated by the system 700 of FIG. 7, the network communication model generator 120 generates the rules 502 using the greedy algorithm approach described above (FIG. 8, operation 802). In the system 700 of FIG. 7, however, the rules 502 are not treated as the final set of rules, but instead are treated as an intermediate set of rules. A simulated annealing engine 702 within the system 700 replaces rules within the 

2. 	As per claim 2 Gray-O Neil disclosed further comprising: providing the system-test network operation record to a network management application (Gray, Paragraph. 0064).  

3. 	As per claims 3,10,16 Gray-O Neil disclosed the example network operation record comprising a plurality of example key-value pairs for example output parameters of a plurality of example network elements of an example network configuration represented by the example network configuration record, the system-test network operation record comprising a plurality of system-test key-value pairs for system-test output parameters of a plurality of system-test network elements of an system-test network configuration represented by the system-test network configuration record (Gray, Paragraph. 0031).[ The simulator simulates a customer set corresponding to each subset of sites for an investment cluster over time as a discrete event simulation for a network modification and outputs customer events. The modeler generates a model of an impact of the customer events for the investment cluster, which may include performance analytics for the network modification for determining whether to upgrade or otherwise alter the network configuration for the investment cluster. For example, the performance analytics may be used to determine whether to build out a Gigabit Passive Optical Network (GPON) overlay for the investment cluster.]  

4. 	As per claims 4,11,17 Gray-O Neil disclosed the example network configuration record and the system-test network configuration record comprising network topology information, network alarm information, network event information, and network command specifications [Finally, the regional information may include other changing or subjective information unique to the customer population or the network capabilities in the geographic region that may impact the customer population for a particular communications node. For example, the topology of the geographic region for the communications node may be such that certain node types are impractical to deploy regardless of other factors. As such, the neural network 202 generates customer population statistics, such as a new sales rate, in the form of an expected penetration for a customer population associated with a selected communications node] (Gray, Paragraph. 0045).  

5. 	As per claims 5,12,18 Gray-O Neil disclosed the example network operation record and the system-test network operation record comprising network alarm alerts, network event alerts, network alarm data, and network event data (Gray, Paragraph. 0045).  

6. 	As per claims 6,13,19 Gray-O Neil disclosed the example network configuration record comprising first network configuration information for a first network element type and second network configuration information for a second network element type, the example network operation record comprising network operation information for the first network element type and the second network element type, system-test network configuration record comprising hybrid network configuration information for a hybrid network element type combining the first network element type and the second network element type, the network operation model based on the example network configuration record operative to generate the system-test network operation record with hybrid network operation information for the hybrid network element type (O Neil, Paragraph. 0201).  

7. 	As per claim 7 Gray-O Neil disclosed the example network configuration record corresponding to an operating network, the example network operation record comprising operating data collected for the operating network (O Neil, Paragraph. 0201).  

8. 	As per claims 8,14,20 Gray-O Neil disclosed the machine learning component comprising a simulation file generator, wherein generating a network operation model using a machine learning component comprises iteratively submitting the example network configuration record to the simulation file generator, receiving an attempted network operation record, and iterating through configuration settings of the simulation file generator where the attempted network operation record does not match the example network operation record (O Neil, Paragraph. 0091).  


Response to Arguments

9.	Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. Response to applicant’s argument is as follows.

 Applicant alleged that prior art did not disclose, “a computer-implemented method for use in simulating an optical communication system comprising: receiving an example network configuration record representing a configuration of a network of the optical communication system.

As to applicant allegation Gray disclosed “The node type is identified from a plurality of node types for a telecommunications build based on the impact of the customer events for the node type” (Paragraph. 0071); 

Applicant alleged that prior art did not disclosed receiving an example network operation record representing a behavior of the network; generating a network operation model using a machine learning component based on the example network configuration record as an example input and the example network operation record as an example output”  

As to applicant’s allegation Gray disclosed, “A set of customer events is generated for a node type of the communications node using a simulator. The set of customer events is generated by simulating the customer set over time through a discrete event simulation. An impact of the customer events is modeled for the node type of the communications node. The node type is identified from a plurality of node types for a telecommunications build based on the impact of the customer events for the node type (Paragraph. 0005)”.

Applicant alleged that prior art did not disclose, “The network operation model configured to produce monitoring information that a network management application would be presented given a particular configuration of the network, set of commands into the network, and events within the network.

 As to applicant’s allegation Gray disclosed [The customer events indicate how the customer population for the communications node changes over time. The modeler generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node, add additional nodes, and in some events remove a node thereby altering the overall network configuration] (Paragraph. 0027).Examiner interpreted the input “the network operation record” as Performance analytics and the output is same as performance analytics.


Applicant alleged that prior art did not disclose, “receiving a system-test network configuration record; and generating a system-test network operation record based on the system-test network configuration record using the network operation model”.

               As to applicant’s allegation O Neil disclosed, “In yet another embodiment of the present invention, and as illustrated by the system 700 of FIG. 7, the network communication model generator 120 generates the rules 502 using the greedy algorithm approach described above (FIG. 8, operation 802). In the system 700 of FIG. 7, however, the rules 502 are not treated as the final set of rules, but instead are treated as an intermediate set of rules. A simulated annealing engine 702 within the system 700 replaces rules within the intermediate rules 502 (FIG. 8, operation 804), thereby producing a final set of rules 704 within the network communication model 104 (FIG. 8, operation 806). The final rules 704 reduce redundancy without reducing accuracy, relative to the intermediate set of rules 502 (Paragraph. 0091).


Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
12.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443